PER CURIAM.
We have reviewed the record and considered the briefs and oral argument. We conclude that the decision of the board is supported by substantial, competent evidence in the record and is not, therefore, *515clearly erroneous. The procedural errors alleged are not so serious as to be deemed manifestly unfair or considered to be misleading to the appellants. Florida Board of Pharmacy v. Levin, Fla.1966, 190 So.2d 768, 770.
Therefore, the circuit court was correct in denying the petition for certiorari to review the order of the Florida Board of Pharmacy revoking the permit to operate a retail drug establishment previously issued to Central Drugs, Inc. under §§ 465.21 and .22, Fla.Stat., F.S.A.
Affirmed.